DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 8-12, 14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claims 1, 10 ,12, 14 the closest prior art of BULLER et al. (2017/0239719) discloses an additive manufacturing device that provides modeling by emitting a beam to a powder bed. The prior art fails to disclose or make obvious a projector for projecting a fringe pattern on the surface of the powder bedand analyzing the part for generating a 3D data representing the surface shape of the powder bed on the basis of the image of the fringe pattern captured by the image-capturing unit, and wherein the first predetermined range is determined by a difference between the reference position and the average height of the powder bed from the reference position, and in combination with the other recited limitations of claims 1, 10, 12, 14. Claims 2-4, 8-9, 11 are allowed by the virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        August 4, 2021